Citation Nr: 1140055	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and drug and alcohol abuse.


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2004, October 2005, and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied reopening of service connection for PTSD, finding that new and material evidence had not been submitted, and service connection for depression and drug and alcohol abuse, to include as secondary to PTSD.  The Veteran disagreed and perfected the appeals.   

The Veteran had requested a hearing before the Board; however, in a July 2010 written statement he waived that Board hearing request.  Therefore, the Board finds that the Veteran waived the Board hearing request.  

The Board notes that the Veteran originally applied for service connection for a delayed stress disorder, and that in the decades that followed, the RO has adjudicated his claim as for service connection for PTSD, to include the unique procedural requirements for claims for PTSD.  As well, only the claim seeking service connection for PTSD has been adjudicated as requiring new and material evidence to reopen.  Therefore, the Board will continue to refer separately to the claim to reopen service connection for PTSD.  As the evidence indicated that the Veteran had been diagnosed with other psychiatric disorders, and as the Veteran claimed to have experienced psychiatric symptomatology since service, the Board reclassified the other claim as one of entitlement to service connection for a psychiatric disorder, to include depression and drug and alcohol abuse (asserted to be related to PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A claim for entitlement to non-service connected pension has been raised by the record (see December 2010 and May 2011 statements), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for PTSD (reopened) and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 1986 rating decision, the RO denied service connection for PTSD, finding that there was no diagnosis of PTSD; the Veteran did not appeal that decision.  

2.  Since issuance of the December 1986 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of a PTSD diagnosis and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1986 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA notice should address the bases for the denial in the prior decision and describe what material evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for PTSD.  Based on the finding of new and material evidence, the Board is reopening service connection for PTSD, and is remanding the issue below for further development.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated. 

New and Material Evidence Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for PTSD.

In January 1982, the RO denied service connection for post stress syndrome with anxiety, finding that though the Veteran had been assessed in 1981 as having an anxiety reaction, his then current complaint of anxiety was not due to service.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c);
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Following claims submitted in July 1984 and April 1985, in which the Veteran reported having had psychiatric problems in service and following service, the Veteran submitted private treatment records dated from 1983 to 1985.  After the RO issued a denial for his failure to report for an examination, he was afforded a VA PTSD examination in June 1986 and participated in a social survey.  In December 1986, the RO denied reopening of service connection, finding that new and material evidence had not been submitted, as there remained no diagnosis of PTSD.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Finally, following a March 2004 claim in the form of a statement, the RO denied reopening of service connection for PTSD in a December 2004 rating decision, finding that the many lay statements submitted did not provide evidence of a diagnosis of PTSD or of a verifiable traumatic event.  The Veteran responded with additional statements in August 2005, followed by a September 2005 formal claim (VA Form 21-256).  The RO again denied service connection for PTSD in rating decisions mailed in October 2005 and October 2006, after which the Veteran clearly disagreed and perfected his appeal.  

The evidence received since the December 1986 rating decision included many lay statements by the Veteran; a private psychological evaluation, dated October 1996, that appears to have been prepared as part of a state parole proceeding; private treatment reports that span from 1985 to 2005, most of which were from the Veteran's state prison; the Veteran's complete personnel records from service; an August 1966 municipal police report with sworn witness statements regarding the allegation of the Veteran shooting his step-father; and scattered VA treatment reports, dated in October 1981, July 1983, and in 1985.  These listed private treatment reports, the lay statements themselves, the Veteran's complete personnel records from service, the August 1966 police report, and the scattered VA treatment reports are new, in that this evidence was not before agency decision-makers in December 2004.  

In particular, the October 1981 VA treatment reports were not previously contained in the record, and these October 1981 VA treatment reports are material, in that they are evidence that the Veteran has been diagnosed with what was called an adjustment reaction, posttraumatic, and with PTSD.  In addition, the Veteran's statements to the (same) VA clinicians in October 1981 attributed his symptoms to his service.  These statements to VA clinicians are new in that his subjective reports to medical providers were not before agency decision-makers in December 1986, and this evidence is also material, in that it is evidence that pertains to a relationship to service.  As this newly submitted evidence that was not before the decision-makers in December 1986 goes to the basis for the prior final denial, namely, the lack of a diagnosis of PTSD, this evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the December 1986 rating decision is new and material and the claim for service connection for PTSD will be reopened.  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, reopening of service connection for PTSD is granted.


REMAND

The Veteran has submitted several statements, dated November 2005, October 2006, and June 2007, that describe a sexual assault that occurred in service and that attribute the Veteran's claimed acquired psychiatric disorders during the remainder of his service and following service on that assault.  While in September 2004 and November 2005 the Veteran was provided general notice regarding the requirements to substantiate a claim for service connection for PTSD, and VA's duties to assist, that notice pre-dated the Veteran's statements describing a personal assault.  The notice to be issued to the Veteran should include notice of the types of evidence that may substantiate such a claim fro service connection for PTSD based on personal assault stressors.  See 38 C.F.R. § 3.304(f)(5) (2011).   

In a December 2005 statement, the same statement in which the Veteran revoked the power of attorney to the state veteran's service organization, the Veteran denied ever authorizing a claim for service connection for depression or a claim for service connection for drug and alcohol abuse, in addition to disputing ever enduring such disorders.  The Board observes that, in later statements, the Veteran referred repeatedly to his "PTSD claim" without a direct reference to depression or drug and alcohol abuse.  Upon remand, the Veteran should be provided with a statement form on which he may indicate whether it is his intention to withdraw the appeal for service connection for a (non-PTSD) psychiatric disorder that includes depression and drug and alcohol abuse.  

Finally, in more than one statement, the Veteran requested that his wife act as his "legal representative."  See July 2010 and August 2010 statements.  The Veteran should be provided with any necessary forms to appoint his spouse as his agent, in particular VA Form 21-22a.  See 38 C.F.R. §§ 14.630, 14.631 (2011).

Accordingly, the issue of service connection for an acquired psychiatric disorder, claimed as PTSD, depression, and drug and alcohol abuse is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  As part of this requirement, the RO should issue an additional VCAA letter, indicating the information and evidence necessary to substantiate a claim for an acquired psychiatric disorder, to include development for PTSD, based on personal assault stressor.

2.  The RO should send to the Veteran at his current address VA Form 21-22a and any necessary instructions for designation of his spouse as his agent, or "legal representative."  Include a copy of the letter sent and all attachments for the claims file.

3.  The RO should send to the Veteran at his current address a VA Form 21-438, or the equivalent, so that the Veteran may indicate whether it is his intention to withdraw the appeals regarding service connection for depression disorder and a drug and alcohol abuse disorder.  

4.  After completion of the foregoing and any other necessary development, the RO should re-adjudicate the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, and, if not withdrawn, service connection for depression and drug and alcohol abuse.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


